DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gate restrictor” of claim 5 and the “restrictor for directing the injected media to a predefined area of the conduit to provide more clear space…” as claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 5, 6, 7, 9, and 12 are objected to because of the following informalities:  
	Regarding claims 1, 5, 6, 7, and 9, the individual letters on the outline should be written as, for example, “a.)” and “b.).”  Furthermore, each bullet point must be lowercase as the claim is meant to be a single sentence and therefore each point should start with a capital letter.
	Claim 6 - there is no period at the end of the claim.  
	Claim 12 – there appears to be no space between “claim” and “11”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 9, 10, 12, and 13, and those depending therefrom including claims 2-5, 8, 11, and 14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claimed “having a source of pressurized air and a source of water providing air flow and water flow and abrasive media in a blast hose” is indefinite.  One would assume that the source of the pressurized air provides the air flow and the source of water provides the water flow, but the way the claim is written suggests that the source of water provides (1) an air flow, (2) a water flow, and (3) an abrasive media.  Furthermore, technically “a source of water” and “a water flow” both provide water, and therefore referring to “the water” is indefinite as to whether this is referring to the water of “the source of the water,” the “water flow,” or whether these are the same, as mentioned previously.  Likewise, with “the pressurized air” which could refer to the pressurized air in “a source of pressurized air” and “air flow” (air flow having to have a pressure differential, i.e. pressurized air, to produce a “flow”).  Applicant should consider revising the first paragraph.  For the purpose of examination, the examiner will consider this claim as reading on the structure shown in Figure 5, which is a source of pressurized air (16) which provides an air flow, a source of water, which is water source 118, for providing water, and an abrasive source/vessel (1) for providing abrasive.  
Regarding claim 1, the claimed “other components” should be introduced with either “a” or “the.”  In this case, applicant has not established “components” within the claim to give meaning to the claimed “other components” [emphasis added].  It’s unclear what is considered a “component” and particularly unclear what “other components” are.  Does “other components” refer to the abrasive, to the water, to other, unnamed substances, combination of these, or none of these?  If applicant is referring to the “abrasive media” and the “pressurized water,” these terms are already claimed and should be referred to by these names instead of “other components.”  For the purpose of examination, the examiner will consider “upstream of other components of the wet abrasive mix” to mean “upstream of the water or abrasive media of the wet abrasive mix.”  
Regarding claim 1, the claim introduces “a source of water,” a “water flow” and “[a] source of pressurized water.”  The likeness of the terms are confusing and make indefinite as to whether these are separate structures, part of the same structure, or exactly the same structure.  As best understood, Figures 10 and 11 show only one source of water, which is the water tank.  In the figures which show the combination of the water into the air/abrasive mix, there is only one source of water, 118.  For the purpose of examination, the source of water and the source of pressurized water are considered the same structure.  
Regarding claim 1, the claim introduces “a blast hose” twice, once in line 2 and again in line 5.  It’s unclear whether the first introduction of the term is meant to be within a functional statement or even which of “air flow, water flow, and abrasive media are meant to be “[provided] in the blast hose.”  For the purpose of examination, the examiner will consider these two “blast hose[s]” to be the same hose.  
Regarding claim 6, applicant uses the term “the media delivery system,” which lacks antecedent basis.  For the purpose of examination, the examiner will consider this the source of abrasive media.  
Regarding claim 7, applicant describes “the air/media mix” which has no antecedent basis.  For the purpose of examination, the examiner will consider this to be a mixture of the air and the media.  
Regarding claim 9, the claim is dependent upon itself, for the purpose of examination, the examiner will consider this dependent on claim 8.  
	Regarding claim 10, the claim is dependent upon itself.  For the purpose of examination, the examiner will consider this as dependent upon claim 9.  
	Regarding claim 12, the claimed “wherein the different interior diameters are generated by step components” is indefinite.  It is unclear whether the claim requires a plurality of step components or merely requires that something have a step component to be considered “generated by step components.”  For the purpose of examination, the examiner will consider this wherein the different interior diameters comprise step components.  However, if such language were used verbatim, it may not differentiate whether the diameters collectively have a plurality of step components or individually contain step components.  
	Regarding claim 13, the claimed “the different interior diameters” lacks antecedent basis.  Applicant is advised to use the introduced terms for the diameters which are “larger interior diameter” and “smaller interior diameter.”  
	Regarding claim 14, the claimed “the release point” lacks antecedent basis.  For the purpose of examination, this will be considered “a release point.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodson (US-4,821,467).
	Regarding claim 1, Woodson (US-4,821,467) discloses a wet dry blast system of the type having a source of pressurized air (air compressor 10) and a source of water (“WATER SUPPLY) (Fig. 1) providing air flow and water flow and abrasive media (air flow through air compressor 10, water flow through “WATER SUPPLY”, and abrasive media from abrasive pot 33) (Fig. 1) in a blast hose (hose 38 with propulsion chamber 23) for mixing with the pressurized air and the water with the abrasive media for creating a wet abrasive media mix for wet blasting a surface (Figs. 1 and 2), the system further comprising:
a. a blast hose (hose 38 with propulsion chamber 23) for delivering the wet abrasive mix (Fig. 2 shows the convergence of the components of the wet abrasive mix);
b. a blast nozzle (outlet 5 for a spray blast of water and propelled sand particles) for releasing the delivered wet abrasive mix to a work station (Fig. 4A) [Woodson; col. 4, lines 5-7];
c. the source of pressurized air (air compressor 10) for delivering pressurized air to the blast hose (hose 38 with propulsion chamber 23) upstream of the abrasive media and water of the wet abrasive mix (“the air compressor 10 is driven by the engine 11 to produce a supply of pressurized air on the line 12”) [Woodson; col. 7, lines 58-60] (“air under pressure in line 12 goes to the deadman control line 25 via line 27”) [Woodson; col. 8, lines 25-27];
d. a source of abrasive media (pot 33) downstream of the pressurized air in the blast hose (air travels through line 12, into line 27, and passes by metering valve 39 where it picks up the abrasive) (Fig. 1) [Woodson; col. 8, lines 45-53];
e. the source of 
	Regarding claim 2, Woodson discloses the wet dry blast system of claim 1, further including a valve system (shut-off valve 20) for selectively disabling the source of water such that the mixture of pressurized air and abrasive media is delivered to the nozzle in a dry mix (“air and abrasive: valve 20 closed. In this mode, the apparatus can be used for dry sand blasting operations”) [Woodson; col. 10, lines 29-30].
	Regarding claim 3, Woodson discloses the wet dry blast system of claim1, including disabling the source of abrasive media such that the pressurized water and air is delivered to the nozzle as pressurized water source for providing a water washdown for the system (“air and water, valve 45 manually turned off to prevent opening of sand valve 39. This mode is useful in flushing off surfaces having foreign particles, salt deposits, or liquids thereon”) [Woodson; col. 10, lines 17-19].
	Regarding claim 6, Woodson discloses the wet dry blast system of claim 1, the system can be configured in four separate modes, the system comprising:
a. a first mode wherein the media delivery system, air flow and the water flow are both activated to provide a wet abrasive mixture for wet blasting (“air, water and abrasive: valves 20, 45 and 29 all open. This mode is useful for high pressure water-sand blast cleaning of rusted metal surfaces”) [Woodson; col. 10, lines 17-19];
b. a second mode wherein only the media delivery system and air flow are activated to provide a dry abrasive delivery for dry blasting (“air and abrasive: valve 20 closed. In this mode, the apparatus can be used for dry sand blasting operations”) [Woodson; col. 10, lines 29-30];
c. a third mode wherein only the air flow is activated to provide a drying system (“air only: valves 29 and 45 closed. This mode is used for drying a previously cleaned surface prior to painting or coating”) [Woodson; col. 10, lines 26-28]; and
d. a fourth mode wherein only the water flow is activated to provide a water rinse (“water only: valves 20 and 45 turned off. This mode provides a water broom effect”) [Woodson; col. 10, lines 24-25]
Regarding claim 7, Woodson discloses a water and air injection system for a wet dry blast system, comprising:
a. an elongated, substantially cylindrical conduit (hose 38 with propulsion chamber 23) having one end coupled to an air injector system and the other end coupled to a blast nozzle (outlet 5);
b. the air injector system (air compressor 10) adapted for supplying pressurized air flow flowing from said one end toward and out the nozzle (outlet 5) at said other end (“the air compressor 10 is driven by the engine 11 to produce a supply of pressurized air on the line 12”) [Woodson; col. 7, lines 58-60] (“air under pressure in line 12 goes to the deadman control line 25 via line 27”) [Woodson; col. 8, lines 25-27];
c. a media delivery system (pot 33) for introducing media into the conduit (hose 38) and into the air flow downstream of said one end (air travels through line 12, into line 27, and passes by metering valve 39 where it picks up the abrasive) (Fig. 1) [Woodson; col. 8, lines 45-53];
d. a water delivery system (“WATER SUPPLY”) (Fig. 1) for introducing water into the air/media mix downstream of the media delivery system for generating a wet media mix for release at the nozzle for providing a wet blasting mix (“WATER SUPPLY”) (Figs. 1 and 2) (shown is the inlet orifice 6 for the water, downstream of the line 38 which carries the air and the abrasive).  
	Regarding claim 11, Woodson discloses the system of claim 7, wherein the interior cross-sectional area of the conduit (hose 38 with propulsion chamber 23) has a larger interior diameter at the nozzle end (the interior of chamber 23, the portion nearest the nozzle end, enlarges where the water line 22 and the hose 38 intersect) and a smaller interior diameter at the air flow injection end (the hose 38).  As for reducing the likelihood of backflow, this is considered a function of the claimed structure of the differing diameters as claimed and therefore, since Woodson discloses the claimed structure, it therefore is considered “reducing the likelihood of backflow” as claimed.
	Regarding claim 12, Woodson discloses the system of claim 1, wherein the different interior diameters are generated by step components.

    PNG
    media_image1.png
    322
    456
    media_image1.png
    Greyscale

Regarding claim 13, Woodson discloses the system of claim 11, wherein the different interior diameters are created by a gradual slope on the interior wall of the conduit (the water line 22 slopes gradually into the conduit to produce the different diameters).

    PNG
    media_image1.png
    322
    456
    media_image1.png
    Greyscale

	Regarding claim 14, Woodson discloses the system of claim 7, wherein the interior diameter of the conduit at a release point of the water delivery system is larger than the interior diameter of the conduit at the air injector end to further reduce the likelihood of back flow of media into the water delivery system.

    PNG
    media_image2.png
    383
    456
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 4 and 8, and those depending therefrom including claims 5, 9, and 10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160236323, US-5018670, US-6168503, US-5201150, US-5054249, US-20090130959 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723